DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendment, filed 10/14/2021, with respect to the rejection of claims 1-4 and 6 under 35 U.S.C. 103 as being unpatentable over Kume (10,823,162) in view of LaMarca (5,538,220) have been fully considered and are persuasive.  The rejections of claims 1-4 and 6 have been withdrawn in view of the amendment.

Allowable Subject Matter
Claims 1 and 3-14 allowed.

The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is that prior art does not teach a method of manufacturing an electromagnetic actuator including positioning an electrically conductive core element at least partially within an elongated cavity of the bobbin, wherein the core element is U-shaped with a first leg positioned partially within the elongated cavity of the bobbin and a second leg outside of the elongated cavity of the bobbin.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        December 2, 2021